DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/25/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “Fe+++” in claim 23 renders the claim indefinite. For the purposes of examination, this limitation is interpreted as Fe(III).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-7, 14-16 and 21-23 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Michaud (US Patent No. 4,321,078) and Gottardi et al. (Plant Psychology and Biochemistry, 2012) as evidenced by Hydroponics Space (2021) and Britannica (Water Glass, Chemical Compound, 2015), regarding claim 5.

In regard to claim 1, Michaud is directed to a method comprising supplying silicon in the form of potassium silicate (K2SiO3) [Column 10; Example 1] to a plant or soil, wherein the plant is a silicon-accumulating plant such as rice, wheat, sugar cane, or corn (e.g. maize) [Column 13; Example 4].

	The Michaud reference does not explicitly disclose stimulating iron absorption in a plant not in an iron-deficient condition, whereby absorption of iron present in the soil by both aerial parts and roots of the plant is stimulated.

Gottardi et al. demonstrate the ability of Si to modulate the root activity of Fe uptake [Abstract, Paragraph 2]. In the study corn salad seeds are grown in a nutrient-rich solution that includes iron [Pg. 20; Methods] and compared to a control solution which does not have silicon, thus the plant is not deficient in iron; further the amount of iron present in the control, about 0.8 µmol/g or equivalently 4.6 ppm (Figure 5A) indicates a marginal level of iron in corn. Moreover, although the study of Gottardi et al focuses on the effect of Si in soil-less culture with a floating system [Page 15, Column 2, last Paragraph] (e.g. hydroponics) nutrient solutions for hydroponic systems are capable of use in soil growth mediums as evidenced by Hydroponics Space [Page 1, Paragraph 2]. Therefore, although Michaud does not explicitly recite stimulating iron absorption, Gottardi demonstrates the ability of a silicon supply to increase iron absorption in the roots of the plant and thereby foliage as a result of inherent plant transportation of nutrients from the roots to the leaves (e.g. aerial parts). Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to stimulate iron absorption in Michaud’s growing method because it is well known that plant growth is 

	In regard to claims 4-5, Michaud discloses supplying silicon in the form of potassium silicate (K2SiO3) [Column 10; Example 1] which is soluble glass as evidenced by Britannica.

	In regard to claims 6 and 15-16, Michaud discloses a substantially identical process as claimed and therefore the claimed properties (e.g. iron absorption) are presumed to be inherent. Gottardi et al. demonstrates higher Fe uptake rates observed in the presence of Si in the growth medium [Pg. 17, Column 2, lines 5-7; Fig. 5A] compared to the control samples, iron absorption increased by about 50% from about 0.8 up to about 1.2 µmol/g.

	In regard to claim 7, Michaud discloses supplying the silicon-containing composition to the plant in liquid form or in solid form [Column 14, lines 5-30]

In regard to claim 14, Michaud discloses wherein the plant is rice [Column 13; Example 4].

In regard to claims 21-22, Michaud discloses a solid form composition wherein silicon (e.g. silicate) is supplied to the plant in solid form, in a granulated fertilizer [Column 14, lines 5-6], and in a quantity of 5-30% by weight (e.g. 50-300 kg/t) in which the claimed amount lies inside the prior art range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” [MPEP 2144.05 I].

“the plant (for example corn (i.e. maize), barley, or rice) produces natural molecules or phytosiderophores that bind to iron in the form of ferric iron (Fe+++), allowing it to be assimilated, which molecules are released into the rhizosphere”

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Michaud (US Patent No. 4,321,078) and Gottardi et al. (Plant Psychology and Biochemistry, 2012) as evidenced by Hydroponics Space (2021) and further in view of Smart Fertilizer (2012) and Alburoos et al. (Agro-Ecosystems, 2003).

In regard to claim 13, Michaud discloses a composition comprising iron in the form of ferrous sulfate [Column 5, line 6]. The reference does not explicitly disclose the disodium salt hydrate of Fe-EDTA ("EDTA, 2NaFe, H2O" as claimed) to said plant or to soil. 

However, Smart Fertilizer teaches iron chelate fertilizer compounds consist of three components, the iron ion, a complex such as EDTA or EDDHA and a sodium or ammonium ion [Page 2, Paragraph 2]. Smart Fertilizer also discloses the chelate selection is based on the desired strength and pH of the fertilizer [Page 2, Paragraph 3]. Further Alburoos et al. discuss sodium salts of chelating agents such as EDTA and EDDHA are more effective in non-calcareous soil or soil that is not iron-deficient [Abstract].
.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Michaud (US Patent No. 4,321,078) and Gottardi et al. (Plant Psychology and Biochemistry, 2012) as evidenced by Hydroponics Space (2021) and further in view of Czaja et al. (WO 2014/185794 A1).

	In regard to claims 17-20, Michaud et al. disclose applying the silicon-containing fertilizer composition in liquid form (e.g. aqueous dispersion) by spraying the growing plant (e.g. foliage nutrient solution) and/or the soil (e.g. a root nutrient solution). The reference does not explicitly disclose the claim silicon quantities recited in claims 17-20.

Czaja et al. teach a similar silicon formulation for stimulating plant-growth that can be in the form of an aqueous solution or powder substance wherein high concentrations of silicon is used in amounts of 0.5-60 wt.% [Page 5, Paragraph 2] which overlaps the claimed ranges of 0.05-5% in liquid form and 1-10% in solid form. Czaja et al. teach the high concentration ranges of silicon has a positive influence on the bioavailability [Page 7, lines 3-6]  and discusses diluting if there is too high a concentration to allow for direct application to the plant root [Page 7, last two paragraph]. 

.

Response to Arguments
Applicant's arguments filed 11/25/2021 have been fully considered but they are not persuasive.

Applicant’s arguments (Pgs. 4-7) with respect to the rejection of the claims based on the Gottardi reference have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant’s amendments necessitated a new ground of rejection based on the Michaud reference which discloses a silicon-accumulating plant such as rice, wheat, sugar cane, or corn (e.g. maize) [Column 13; Example 4].

The declaration under 37 CFR 1.132 filed 11/25/2021 is insufficient to overcome the rejection of the claims because the evidence submitted therein amounts to an affirmation that the claimed subject matter functions as it was intended to function.  This is not relevant to the issue of nonobviousness of the claimed subject matter and provides no objective evidence thereof.  See MPEP § 716.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                         February 22, 2022